Citation Nr: 1022203	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for service-
connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In October 2009, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDING OF FACT

Service-connected left ear hearing loss is manifested by a 
decibel loss of 48 decibels and a speech discrimination score 
of 96 percent, resulting in Level I hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claim 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in March 2005, prior to the initial 
unfavorable AOJ decision issued in July 2005.  A letter 
advising him of how to substantiate disability ratings and 
effective dates was sent in March 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in March 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, the Board notes that no duty to 
assist arises upon receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding 
paragraph (3) under § 3.159(b).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) 
and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield.  In the 
present case, subsequent to the March 2006 letter, the 
Veteran's claim was readjudicated, thereby rectifying any 
timing problem with regard to the notice required under 
Dingess/Hartman.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the 
above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private treatment records, and the report of a June 
2005 VA audiological examination were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. 

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner documented the Veteran's 
subjective complaints and relevant medical history, and 
examined the Veteran, to include the necessary audiological 
testing.  Thereafter, in the report, he provided the 
information required to determine the appropriate disability 
rating under the schedular criteria.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, the VA audiological 
evaluation of record does not contain findings relevant to 
the impact of the Veteran's hearing on his daily and 
occupational living.  However, the Board notes that in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit notes that the phrase "daily life" as 
used in Part 4 of 38 C.F.R., can be cited to Subpart A, which 
provides "regulations prescribing the policies and 
procedures for conducting VA medical examinations."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
Court has previously noted that regulations governing 
procedures for conducting VA medical examinations are not 
considered part of the rating schedule because, "[t]he 
rating schedule consists only of those regulations that 
establish disabilities and set forth the terms under which 
compensation shall be provided.  A regulation prescribing the 
policies and procedures for conducting a VA medical 
examination does not serve these purposes."  As such, the 
Federal Circuit stated that while the effects of daily life 
are relevant to the doctor conducting the examination, these 
effects are not relevant to disability rating specialist.  
Therefore, while it is noted that the June 2005 VA 
examination failed to address the impact of the Veteran's 
hearing loss on his daily living, as demonstrated by the 
above, to do so is not necessary.  Accordingly, the Board 
determines that the June 2005 VA examination is adequate for 
rating purposes and finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Initial Rating

The Veteran's service-connected left hearing loss is assigned 
a noncompensable rating evaluation, pursuant to 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2009).  The Veteran 
contends that his disability and its impact on his daily life 
are more severe than reflected by the currently assigned 
ratings.     

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2009).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when 
the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.
  
The Board notes that the issue certified was entitlement to 
an initial compensable rating for service-connected left ear 
hearing loss only.  In the July 2005 rating decision, service 
connection was denied for right ear hearing loss; however, 
this claim was granted by the Board in October 2009.  The RO 
subsequently effected that grant and assigned an initial 
noncompensable rating for service-connected right ear hearing 
loss also February 2010.  The record does not reflect that 
the Veteran appealed this initial rating.  However, to 
evaluate the left ear individually in this case would be of 
no benefit to the Veteran, and therefore, the Board will 
evaluate the Veteran's left ear disability in light of the 
severity of his bilateral hearing loss.

The Veteran submitted his claim for service connection in 
March 2005 and appealed the initial rating in January 2006.  
He was afforded a VA examination in June 2005.  At this 
examination, the pure tone thresholds reported, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
75
75
LEFT

15
30
70
75

The average decibel loss was 50 decibels in the right ear and 
48 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  

Using Table VI, these audiometric test results show that the 
Veteran had Level I hearing acuity in the right ear and Level 
I hearing acuity in the left ear.  38 C.F.R. 
§ 4.85.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level I hearing acuity in the 
right ear combined with Level I hearing acuity does not 
result in a compensable rating.  Id.  Thus, an initial 
compensable rating for service-connected left ear hearing 
loss is not warranted.

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
Veteran's disability of left ear hearing loss to warrant 
further consideration of alternate rating codes.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
rating for service-connected left ear hearing loss.  
Therefore, his claim must be denied.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extra-schedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an extra-
schedular rating include marked interference with employment 
or frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected left ear hearing loss presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted in this case.  

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the 
Veteran has not filed a claim for TDIU; however, he has 
offered evidence that his service-connected hearing loss 
impairs his effectiveness at work.  Therefore, in light of 
the Court's decision in Rice, the VA must adjudicate that 
issue as part of the claim for an increased rating for the 
service-connected disabilities.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

The Board observes that a total disability evaluation may be 
assigned where the schedular evaluation is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).  For purposes of calculating the percentage 
requirements of one 60 percent disability, or one 40 percent 
disability, the following disabilities will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.

As of this decision, the Veteran is in receipt of a 10 
percent rating evaluation for service-connected tinnitus and 
a noncompensable rating for his service-connected left and 
right ear hearing loss.  Service connection is not in effect 
for any other disabilities.  Thus, the Veteran does not meet 
the threshold criteria for a TDIU rating.  Moreover, as he is 
currently employed, the record does not suggest that he is 
unable to obtain or maintain substantially gainful employment 
so as to warrant contemplation of an extra-schedular TDIU 
rating.  Therefore, the Board determines that further 
consideration of a TDIU rating in this case is not necessary.  


ORDER

An initial compensable rating for service-connected left ear 
hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


